
	
		II
		112th CONGRESS
		2d Session
		S. 3455
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2012
			Mr. Warner (for himself
			 and Mr. Johnson of Wisconsin) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the establishment of customer service
		  standards for Federal agencies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Government Customer Service
			 Improvement Act of 2012.
		2.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency—
				(A)has the meaning
			 given the term Executive agency under section 105 of title 5,
			 United States Code; and
				(B)does not include
			 an Executive agency if the President determines that this Act should not apply
			 to the Executive agency for national security reasons.
				(2)CustomerThe
			 term customer, with respect to an agency—
				(A)means any
			 individual or entity to which the agency provides services or information;
			 and
				(B)includes a
			 business, a State or local government, another agency, and Congress.
				3.Development of
			 performance measures and standards for customer service provided by
			 agencies
			(a)Requirement
				(1)Performance
			 measures and standardsThe Director of the Office of Management
			 and Budget shall develop—
					(A)performance
			 measures to determine whether agencies are providing high-quality, timely
			 customer service and improving service delivery to customers of the agencies;
			 and
					(B)standards to be
			 met by agencies in order to provide high-quality customer service and improve
			 service delivery to customers of the agencies, including—
						(i)specific
			 milestones and performance targets for continuous service improvements and
			 efforts to modernize service delivery; and
						(ii)where
			 appropriate, target response times for telephone calls, electronic mail, mail,
			 benefit processing, and payments.
						(2)Requirement to
			 take into account certain informationThe standards under
			 paragraph (1) shall be developed after taking into account the information
			 collected by agencies under subsection (b).
				(b)Customer
			 service inputThe head of each agency shall collect information
			 from customers of the agency regarding the quality of customer service provided
			 by the agency. Each agency shall include the information collected under this
			 subsection in the performance report made available by the agency under section
			 1116 of title 31, United States Code.
			(c)Annual
			 performance updateThe Director of the Office of Management and
			 Budget shall include achievements by agencies in meeting the customer service
			 performance measures and standards developed under subsection (a) in each
			 update on agency performance required under section 1116 of title 31, United
			 States Code.
			4.Implementation
			 of customer service standards
			(a)Service
			 improvement officerThe head of each agency shall designate an
			 employee to be the service improvement officer of the agency, who shall be
			 responsible for implementing the customer service standards developed under
			 section 3 and the agency requirements under subsection (b).
			(b)Agency
			 requirements
				(1)Guidelines and
			 contact informationThe head of each agency, acting through the
			 service improvement officer of the agency, shall—
					(A)issue guidelines
			 to implement the customer service standards developed under section 3 within
			 the agency, including specific principles of customer service applicable to the
			 agency, which shall include where appropriate—
						(i)target call wait
			 times during peak and non-peak hours;
						(ii)target response
			 times for correspondence, both by mail and electronic mail;
						(iii)procedures for
			 ensuring all applicable metrics are incorporated into service agreements with
			 nongovernmental individuals and entities; and
						(iv)target response
			 times for processing benefits and making payments; and
						(B)publish customer
			 service contact information, including a mailing address, telephone number, and
			 email address.
					(2)AvailabilityThe
			 head of each agency, acting through the service improvement officer of the
			 agency, shall make the guidelines and the customer service contact information
			 required under this subsection available on the website of the agency.
				5.Service
			 improvement unit pilot
			(a)EstablishedThe
			 Deputy Director of Management shall establish a pilot program, to be known as
			 the Service Improvement Unit Pilot Program (in this section referred to as the
			 pilot program), to provide assistance to agencies that do not
			 meet the customer service standards and performance measures established under
			 section 3.
			(b)PersonnelThe
			 heads of agencies with expertise in change management, process improvement, and
			 information technology innovation shall detail employees to the Office of
			 Management and Budget to work on the pilot program, based on the expertise and
			 skills required to address service improvement goals.
			(c)ResponsibilitiesUnder
			 the pilot program, the Office of Management and Budget shall work with agencies
			 that are not meeting the customer service standards and performance measures
			 established under section 3 to improve and modernize service delivery to
			 develop solutions, including—
				(1)evaluating the
			 efforts of the agency to improve service delivery;
				(2)developing a plan
			 to improve within existing resources and by drawing on expertise and assistance
			 from other agencies (including the Office of Management and Budget) where
			 necessary;
				(3)monitoring
			 implementation by the agency of the plan developed under paragraph (2) until
			 the customer service standards and performance measures are met; and
				(4)submitting to the
			 Director of Office of Management and Budget monthly reports on the progress
			 being made to improve service at the agency until the customer service
			 standards are met.
				(d)ReportNot later than 2 years after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall submit to Congress a report on the accomplishments and outcomes of the
			 pilot program and any recommendations relating to achieving the customer
			 service standards and performance measures established under section 3.
			(e)TerminationThe
			 authority to carry out the pilot program shall terminate 2 years after the date
			 of enactment of this Act.
			6.Performance
			 appraisalCompliance with the
			 customer service standards developed under this Act shall be included in the
			 performance appraisal systems described in section 5307(d) of title 5, United
			 States Code.
		7.Retirement
			 reporting
			(a)DefinitionIn
			 this section, the term agency has the meaning given that term in
			 section 551 of title 5, United States Code.
			(b)ReportsNot
			 later than 30 days after the date of enactment of this Act, and every month
			 thereafter, the Director of the Office of Personnel Management shall submit to
			 Congress, the Comptroller General of the United States, and issue publicly
			 (including on the website of the Office of Personnel Management) a report
			 that—
				(1)for each agency,
			 evaluates the timeliness, completeness, and accuracy of information submitted
			 by the agency relating to employees of the agency who are retiring; and
				(2)indicates—
					(A)the total number
			 of applications for retirement benefits that are pending action by the Office
			 of Personnel Management; and
					(B)the number of
			 months each such application has been pending.
					(c)Modernization
			 timelineThe Director of the Office of Personnel Management shall
			 establish—
				(1)a timetable for
			 the completion of each component of the retirement systems modernization
			 project of the Office of Personnel Management, including all data elements
			 required for accurate completion of adjudication; and
				(2)the date by which
			 all Federal payroll processing entities will electronically transmit all
			 personnel data to the Office of Personnel Management.
				(d)Budget
			 requestThe Office of Personnel Management shall include a
			 detailed statement regarding the progress of the Office of Personnel Management
			 in completing the retirement systems modernization project of the Office of
			 Personnel Management in each budget request of the Office of Personnel
			 Management submitted as part of the preparation of the budget of the President
			 submitted to Congress under section 1105(a) of title 31, United States
			 Code.
			8.No increase in
			 expendituresIt is the sense
			 of Congress that no additional funds should be appropriated to carry out this
			 Act.
		
